Allowable Subject Matter
1.         Claims 1-20 are allowed.

This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 07/27/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein, in each of the plurality of touch driving columns, two or more odd- numbered touch driving electrodes among the plurality of touch driving electrodes are substantially simultaneously driven during a first touch group driving period, and wherein, in each of the plurality of touch driving columns, two or more even- numbered touch driving electrodes among the plurality of touch driving electrodes are substantially simultaneously driven during a second touch group driving period that is different from the first touch group driving period” as to claim 1, “wherein the touch controller is configured to: substantially simultaneously drive two or more odd-numbered touch driving electrodes among the plurality of touch driving electrodes in each of the plurality of touch driving columns during a first touch group driving period; and substantially simultaneously drive two or more even-numbered touch driving electrodes among the plurality of touch driving electrodes in each of the plurality of touch driving columns during a second touch group driving period that is different from the first touch group driving period” as to claim 11 and “method comprising: substantially simultaneously driving two or more odd-numbered touch driving electrodes among the plurality of touch driving electrodes in each of the plurality of touch driving columns during a first touch group driving period; and substantially simultaneously driving two or more even-numbered touch driving electrodes among the plurality of touch driving electrodes in each of the plurality of touch driving columns during a second touch group driving period that is different from the first touch group driving period” as to claim 17. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628